Case 18-33836 Document 1080 Filed in TXSB on 05/26/20 Page 1of5

Uniteg St
South lates Coy,
en rect Of Texas
UNITED STATESBANKRUPTCY COURT MAY 26 2020
SOUTHERN DISTRICT OFTEXAS David J. B
HOUSTON DIVISION PTSCIEY, Cletk of Coun
In re: 8
§
Neighbors Legacy Holdings, Inc., et al, § Case No. 18-33836, Chapter 11
§
Sohail Alam, Plaintiff §

 

Adversary. Proc. No. 19-03442

Neighbors Health, LLC, Neighbors, Tensie Axton, GP, LLC, EDMG, LLC, Dharmesh Patel, MD, Michael
Chang, MD, Quang Henderson, MD, Hitesh Patel, MD, Andy Chen, MD, Cyril Gillman, Setul Patel, MD,
Paul Alleyne, MD, Thomas Gruenert, Defendants,

 

PLAINTIFF ALAM’S MOTION FOR EMERGENCY HEARING.
IN THE ALTERNATIVE, MOTION TO ALLOW PARTIES TO
PROCEED WITH DISCOVERY

 

TO THE HONORABLE COURT:
COMES NOW, Sohail Alam, ("Alam or "Plaintiff"") files this, his Motion for an Emergency
Hearing on the pending motions before this Court, and in the alternative, his Motion to allow parties to

proceed with discovery, and would show the Court the following.

EMERGENCY MOTION FOR HEARING AND/OR
AN ORDER FOR THE PARTIES TO PROCEED WITH DISCOVERY

I. On July 12, 2018, the debtors filed for bankruptcy. The petition was supported by former CRO,
Mr. Chad Shandler’s affidavit (docket # 16). Thereafter, Alam informed the Court that debtors
bankruptcy petition was a sham and later filed an action against the defendants. The defendants filed
motions to dismiss and to deny Alam discovery. Alam filed his objections without conducting

“any” discovery.
Case 18-33836 Document 1080 Filed in TXSB on 05/26/20 Page 2 of 5

2. On February 17, 2020, the Trustee for the Unsecured Committee, Mr. Mark Shapiro, filed a
complaint alleging: (a) defendants/debtors’ misconduct, (b) a scathing rebuke of Mr. Shandler’s

affidavit, and (c) corroborating the facts Alam had alleged earlier.

3. Based on the disclosure that debtors may have filed a fake bankruptcy petition, Alam filed his
Motion for Leave of Court to amended his complaint. In the alternative, because so much time had
elapsed and the notion — justice delayed is justice denied, Alam requested that parties be allowed to

conduct discovery and file summary judgement to seek proper disposition of the case (docket # 84, 98,

108)

4. No discovery has been done on this case. The motions have not been ruled on.
MOTION

5. Defendants/debtors’ motion to dismiss Alam’s complaint (filed in October 2019) was based on

the Court’s supposition the Shandler’s affidavit vis-a-vis the bankruptcy petition - was true. The veracity

of the bankruptcy petition, in light of the Shapiro complaint, at its core, is now in real dispute.

6. Defendant, Paul Alleyne’s admission, they (the board of managers) were running the Company
(Neighbors)...
under the guise of the Board............. that “we pick and choose what rules we want

to follow and which ones we will do our own way; that “we could literally throw a
couple of million dollars out the window/year and no one would notice or feel the
impact (as long as the dividends don’t keep getting cut) that we could”

is not only prima facia evidence of fraud — it negates all the arguments that defendants/debtors have

made in their motion to dismiss Alam’s claims.

7. Defendant Alleyne’s confirmation that defendant Thomas Gruenert (former counsel to debtor
companies) was an “active” member of the Board affirms the defendants/debtors’ knowledge of Alam’s

contracts and agreements. Defendant Alleyne’s confirmation also validates Thomas Gruenert’s July 29,
Case 18-33836 Document 1080 Filed in TXSB on 05/26/20 Page 3 of 5

2018's email attesting to Alam’s 30% ownership in one Neighbors Affiliate company, thus validating

their duty of care and the fiduciary duties they owed to Alam.

8. The newly-alleged facts were entirely unknown to honorable Marvin Isgur when he took on the
defendants’ dismissal motion - under advisement. Alam argues, that his second amended complaint

though written poorly — is now sufficient, to deny defendants motion to dismiss.

9. Alam respectfully requests this ask this Court to: (a) grant his motion for a hearing, (b) stay all
rulings and orders until the Court can hear the motions, and/or (c) enter a case management order

setting an immediate discovery conference.

Respectfully Submitted,

SOHAIL ALAM

Sohail Alam, Plaintiff, Prose
7505 Fannin, Suite 300
Houston, Texas 77054

713-385-7979
samalam2(@gmail.com
May 21, 2020

 
Case 18-33836 Document 1080 Filed in TXSB on 05/26/20 Page 4of 5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION

In re:

Neighbors Legacy Holdings, Inc., et al,
Debtor,

Case No. 18-33836, Chapter 11

Or LP «on

 

Ad . Proc. No. 19-03442
Sohail Alam, Plaintiff wersary. Bree

Neighbors Health, LLC, Neighbors, GP, LLC,
EDMG, LLC, Dharmesh Patel, MD, Michael
Chang, MD, Quang Henderson, MD, Hitesh
Patel, MD, Andy Chen, MD, Cyril Gillman,
Setul Patel, MD, Paul Alleyne, Thomas
Gruenert.

Defendants,

 

Certificate of Service

! hereby certify that on May 21, 2020, | served a true and correct copy of the pleadings via email to the
address listed below:

SOHAIL ALAMF SS BY
Sohail Alam, Plaintiff, Prose
7505 Fannin, Suite 300
Houston, Texas 77054
713-385-7979
samalam2@gmail.com

 

Ms. Christie Mishew Lewis,

Moyer Lewis & Patton

11767 Katy Fwy, Suite 990, Houston, TX 77079
clewis@mipllp.com

Counsel for Dr. Dharmesh Patel

Mr. James G. Munisteri, Foley Gardere,

1000 Louisiana, Suite 2000,

Houston, Texas 77002 jmunisteri@foley.com
Counsel for Dr. Michael Chang, Andy Chen, Hitesh
Patel, Quang Henderson
Case 18-33836 Document 1080 Filed in TXSB on 05/26/20

Mr. Scott J. Davenport Davenport Law Firm, PC
4306 Yoakum Blvd, Suite 500,

Houston, Texas 77006
scottd@davenport-law.com

Counsel for Dr. Setul Patel

Ms. Elise Susanne Miller, Stuart PC,
712 Main Street, Suite 1100,
Houston, Texas 77010

emiller@stuartpc.com
Counsel for Drs. Cyril Gillman, Paul Alleyne

Mr. Thomas G. Gruenert P.O. Box 1279,
Manvel, Texas 77578
tgruenert@gruenertlawgroup.com

Counsel for Thomas Gruenert

Mr. John F, Higgins

1000 Main Street, 36th Floor,
Houston, Texas 77002
jhiggins@porterhedges.com

Counsel for Debtors and Tensie Axton

Page 50f5
